I concur with Judge Simpson and for all of the reasons expressed in his opinion. I am particularly impressed by his recital that twenty-eight states of the Union have interstate co-operation commissions, composed of state officials, similar to that which was designed by the statute under discussion.
I do not believe that the amounts of salary or the minimum amount for clerk hire in any way touches or affects the constitutionality of this statute. The purpose of the act is *Page 117 
a salutary one for the general good of the state and the efficient co-operation upon matters of mutual governmental interest with other states.
My further reason for being unable to concur with the majority opinion is that this court has long been committed to the rule that no judge shall declare an act of the legislature unconstitutional unless he himself, in his own judicial conscience, is convinced beyond a reasonable doubt of the unconstitutionality of the law in question. For the many reasons pointed out in Judge Simpson's dissent, I cannot, with sincerity, say that I am convinced beyond a reasonable doubt that the interstate co-operation commission act does violence to our state constitution.